Examiner' s Reasons for Allowance
The closest art of record is Preston, Celebi and Pu.
	Preston teaches a condensing apparatus/fabrication method substantially as claimed, having a copper condenser with a graphene layer thereon, however, fails to teach an intermediate nickel layer having a thickness of 1 to 100 microns. Celebi teaches an intermediate nickel layer is known, however, discloses a thickness of 10-100 nm, outside of the claimed range, and teaches away from the claimed range.   Pu, directed to stainless steel plate with a graphene coating for use in a fuel cell, teaches an intermediate nickel layer between stainless steel and a graphene layer, in order to prevent the formation of chromium and carbides in the steel, and thus as noted by Applicant (see page 6 of remarks), there would be no motivation to provide the nickel layer of Pu to the copper substrate of Preston.    
Thus, Preston, Celebi, and Pu alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763